Order entered August 15, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00220-CR

                            VERNON M. GRAVES, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-19018-P

                                         ORDER
       Appellant has filed an August 1, 2013 objection to the record on appeal in which

appellant contends the record does not contain the trial court’s sentencing. A review of the

reporter’s record shows volume three contains the complete sentencing hearing with the oral

pronouncement of sentence on pages 26–27. Accordingly, appellant’s objection to the record is

DENIED.


                                                    /s/   LANA MYERS
                                                          JUSTICE